DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 19, given the frame of reference established in the claims, it appears that the slot (line 7) should be said to be extending “outwardly” not “inwardly” from the inward facing surface of the flange. Or it could be said to be extending “into an interior of the flange,” or words to that effect.
Regarding claim 7, there is no antecedent basis for “the first surface”.
Regarding claims 10 and 18, the phrase “spaced apart about around” is confusing. It appears that “about” should be deleted.
Claims 2-6, 8, 9 and 12-17 are rejected based on their dependency, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harwell (2003/0196362) in view of Wieder (4,915,214).
Regarding claims 1, 11, 12, and 19, Harwell discloses a protective case (Fig. 1, 12) comprising: a cover (Fig. 1, 13) comprising a transparent panel and a flange (Fig. 2, 25, paragraph 0027), wherein the panel has a panel top surface (Fig. 2, 19) and a panel bottom surface (Fig. 2, 21), wherein the flange extends orthogonally from a periphery of the panel bottom surface to define a recess that is adjacent the panel bottom surface and is encircled by the flange, wherein the flange has an inward facing surface facing the recess and an outward facing surface opposite the inward facing surface; a base (Fig. 1, 15) comprising a transparent plate, wherein the plate has a top edge, a bottom edge, and a sidewall (Fig. 2, 23) extending between the top edge and the bottom edge; wherein the cover is mountable to the base by nesting the plate in the recess by friction fit, whereby when the plate is nested in the recess an entirety of the plate top edge is shrouded by the flange (as shown in Fig. 2); and wherein at least one of the plate and the panel comprises a seat (Fig. 1, 31)  for receiving a collectible (Fig. 1, 17) so that the collectible is positioned between the plate and the panel when the cover is mounted to the base.
However, the flange does not include a slot, and the sidewall does not include a tab. Wieder teaches that it was known in the art to use a slot and tab arrangement to attach the halves of a collectible display case. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the collectible display case disclosed by Harwell with a slot and tab arrangement, as taught by Wieder, in order to more securely hold the halves together.
Regarding claims 3 and 14, as stated above, the plate (Fig. 1, 15) comprises the seat (Fig. 1, 31).
Regarding claims 4 and 15, the plate (Fig. 1, 15) comprises a second seat (Fig. 1, 35) for receiving a label (paragraph 0030).
Regarding claims 5 and 16, Fig. 3 of Wieder shows that the tab (Fig. 3, 42) is triangular and tapers going from the bottom edge towards the top edge.
Regarding claims 6 and 17, Fig. 4 of Wieder shows that the slot (Fig. 4, the indentation in the inner wall between reference characters 58 and 52) is triangular and tapers going towards the panel.
Regarding claims 7 and 11, compare Figs. 3 and 5 of Wieder and note that the tab (Fig. 3, 42) comprises a tab first surface that is inclined with respect to a direction of insertion of the plate into the recess, and a tab second surface that extends inwardly from the first surface and orthogonally with respect to the direction of insertion.
Regarding claims 8 and 11, compare Figs. 4 and 5 of Wieder and note that the slot (Fig. 4, the indentation in the inner wall between reference characters 58 and 52) comprises a first surface that is inclined with respect to the inward facing surface, and a second surface that extends from the first surface and orthogonally towards the inward facing surface.
Regarding claims 9 and 11, Fig. 5 of Wieder shows that the tab second surface abuts the slot second surface to oppose removal of the cover from the base.
Regarding claims 10 and 18, Fig. 2 of Wieder shows that the tabs and slots are part of a set of tabs and slots.
Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 13, the plate bottom edge disclosed by Harwell is not flush with the free edge of the flange, rather it protrudes beyond it. This is important because the plate bottom edge engages with part 30, Fig. 2. Therefore, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the size of the bottom edge to make it flush with the free edge of the flange.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631